Citation Nr: 0109119	
Decision Date: 03/28/01    Archive Date: 04/03/01

DOCKET NO.  97-17 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to a permanent and total disability rating for 
pension purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active military service from September 1971 
to September 1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1996 rating determination of the 
Denver Department of Veterans Affairs (VA) Regional Office 
(RO).  


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

At the time of the veteran's March 1996 VA general medical 
examination, diagnoses of cervical dystonia; chronic 
obstructive pulmonary disease; status post fracture of left 
distal radius with post-traumatic arthritis, nondisabling; 
and status post compression fracture L1 with chronic pain, 
were rendered.  

In May 1996, the RO denied entitlement to nonservice-
connected pension benefits.  

In November 1997, the RO obtained records from the Social 
Security Administration.  The SSA records reveal a primary 
diagnosis of polysubstance abuse and a secondary diagnosis of 
depression.  The veteran's disability was noted to have begun 
in November 1981.  

In July 1998, a letter was received from the Medical Director 
of the Ft. Lyon VA Medical Center.  This letter was in 
response to a letter received from the RO requesting 
clarification as to findings in the February 1996 VA 
psychiatric examination report.  The Medical Director 
indicated that he had reviewed the entire C-file as well as 
the report completed by the February 1996 VA examiner.  The 
Medical Director noted that the examiner failed to diagnose 
the veteran's significant alcohol abuse problem even though 
he discussed it in the text of the report.  The Medical 
Director indicated that he had discussed this case with a 
physician who had previously overseen two of the veteran's 
hospital stays and that that physician had indicated that the 
veteran's primary diagnosis was alcohol dependence with 
depression as secondary to the alcohol abuse.  Axis I 
diagnoses of alcohol dependence, with physiologic dependence; 
and major depression, recurring, moderate without psychotic 
features, were rendered.  The Medical Director indicated that 
the veteran's Global Assessment of Functioning (GAF) score as 
it related to his alcohol dependence was 35 and that his GAF 
as it related to his depression was 70.  

In October 1998, the veteran forwarded a copy of a SSA 
decision issued in July 1998.  In the decision, the 
Administrative Law Judge (ALJ) noted that the veteran had a 
history of physical impairments including degenerative 
disease of the thoracic and lumbar spine.  He noted that the 
veteran, by his own admission, reported that this no longer 
imposed any limitation.  He also noted that the veteran's 
severe impairments consisted only of major depression with 
psychotic feature, a personality disorder not otherwise 
specified, and substance abuse.  The ALJ found that the 
veteran would be disabled without consideration of the 
effects of his substance abuse.  He further concluded that 
substance abuse was not material to a finding of disability 
in this case.  The ALJ found that substance abuse was not a 
contributing factor material to a finding of disability

No VA examiner has had an opportunity to evaluate the 
veteran's disability in light of the findings contained in 
the ALJ's decision.

The Board further observes that it is unclear whether VA has 
all of the records that the ALJ relied on in making his 
October 1998 decision.  The decision was submitted by the 
veteran without any of the underlying records.  VA last 
requested records from the SSA in November 1997.  

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  

In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

For further guidance on the processing of 
this case in light of the changes in the 
law, the RO should refer to any pertinent 
formal or informal guidance that is 
subsequently provided by the Department, 
including, among others things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent Court 
decisions that are subsequently issued 
also should be considered.  

2.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

In this regard, the RO should request the 
veteran to identify the names, addresses, 
and approximate dates of treatment for 
all medical care providers, VA and non-
VA, inpatient and outpatient, who may 
possess additional records referable to 
treatment for any disability since July 
1998.  After securing any necessary 
authorization or medical releases, the RO 
should request and associate with the 
claims file legible copies of the 
veteran's complete treatment reports from 
all sources identified whose records have 
not previously been secured.  Regardless 
of the veteran's response, the RO should 
obtain all outstanding VA records of 
treatment.

The RO should in accordance with the 
VCAA, advise the veteran of any records 
it is unsuccessful in obtaining.

3.  The RO should take the appropriate 
action to obtain a copy of the evidence 
on which the July 1998, SSA decision was 
predicated.  

4.  The RO should schedule the veteran 
for appropriate examinations, including a 
psychiatric examination, a pulmonary 
examination, and an orthopedic 
examination, in order to determine the 
nature and extent of his various 
disabilities.  The examiners must review 
the claims folder and a copy of this 
remand, examine the veteran, and provide 
opinions material to the rating criteria 
found in 38 C.F.R. Part 4, Schedule for 
Rating Disabilities.  All indicated tests 
should be performed and the results 
reported in detail.  The psychiatric 
examiner is specifically requested to 
assign separate GAF scores for alcohol 
abuse and any other psychiatric disorders 
found to be present.  The collective and 
individual degree of impairment caused by 
the various disabilities should be 
reported, and the examiners should 
express opinions as to the impact of the 
disability evaluated on the veteran's 
ability to maintain gainful employment.

5.  Thereafter, the RO should review the 
claims folder to ensure that all of the 
foregoing requested development has been 
completed.  

In particular, the RO should review the 
requested examination reports and 
required opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and if 
they are not, the RO should implement 
corrective procedures.  See Stegall v. 
West, 11 Vet. App. 268, 270-1 (1998).

6.  When the above development has been 
completed, the RO should rate each of 
veteran's disabilities of record, and, in 
so acting, determine which of those 
disabilities currently shown are 
unrelated to disorders of willful conduct 
origin; e.g., substance abuse; combine 
evaluations assigned for all innocently 
acquired or secondary disabilities; and 
apply the average person, 
unemployability, and extraschedular tests 
consistent with the Court decisions 
affecting pension cases.

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for further appellate consideration, if 
in order.  By this remand, the Board intimates no opinion as 
to any final outcome warranted.  No action is required of the 
veteran until he is notified by the RO; however, the veteran 
is advised that the examinations requested in this remand are 
deemed necessary to evaluate his claim; and that his failure, 
without good cause, to report for scheduled examinations 
could result in the denial of his claim.  38 C.F.R. § 3.655 
(2000).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


